

115 HR 3195 IH: Honor Guardsmen and Reservists Act
U.S. House of Representatives
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3195IN THE HOUSE OF REPRESENTATIVESJuly 12, 2017Mr. Sean Patrick Maloney of New York (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to make
			 available for purchase memorial headstones and markers for certain
			 deceased members of the reserve components.
	
 1.Short titleThis Act may be cited as the Honor Guardsmen and Reservists Act. 2.Availability for purchase of Department of Veterans Affairs memorial headstones and markers for members of reserve components who performed certain trainingSection 2306 of title 38, United States Code, is amended by adding at the end the following new subsection:
			
				(i)
 (1)The Secretary shall make available for purchase a memorial headstone or marker for the marked or unmarked grave of an individual described in paragraph (2) or for the purpose of commemorating such an individual whose remains are unavailable.
 (2)An individual described in this paragraph is an individual who— (A)as a member of a National Guard or Reserve component performed inactive duty training or active duty for training for at least six years but did not serve on active duty; and
 (B)is not otherwise ineligible for a memorial headstone or marker on account of the nature of the individual’s separation from the Armed Forces or other cause.
 (3)A headstone or marker for the grave of an individual may be purchased under this subsection by— (A)the individual;
 (B)the surviving spouse, child, sibling, or parent of the individual; or (C)an individual other than the next of kin, as determined by the Secretary of Veterans Affairs.
 (4)In establishing the prices of the headstones and markers made available for purchase under this section, the Secretary shall ensure the prices are sufficient to cover the costs associated with the production and delivery of such headstones and markers.
 (5)No person may receive any benefit under the laws administered by the Secretary of Veterans Affairs solely by reason of this subsection.
 (6)This subsection does not authorize any new burial benefit for any person or create any new authority for any individual to be buried in a national cemetery.
 (7)The Secretary shall coordinate with the Secretary of Defense in establishing procedures to determine whether an individual is an individual described in paragraph (2)..
		